DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-8 are dependent on Claim 1. Regarding Claim 1, Kanno (US 20120031689 A1) teaches the first claim element, hereinafter (1a), but does not teach the second-sixth elements, hereinafter (1b), (1c), (1d), (1e), and (1f) respectively. Dressel (US 20170057546 A1) teaches (1b)-(1e); the prior art does not teach or suggest (1f). Kanno teaches
(1a), a power unit mounting structure (Kanno Figs. 5 and 7, below; Kanno Paragraph 0008: "...a vehicle component mounting arrangement is provided that mainly comprises a motor, an inverter, a converter and a charging port."; Kanno Paragraph 0037: "The converter 40 and inverter 50 are fixed to the vehicle body 200 through a component mounting frame member 240."; Kanno Paragraph 0047: "The inverter 50 is fastened with bolts to the front cross frame member 241 at two locations (left and right) on a frontward side and to the rear frame member 242 at two locations (left and right) on a rearward side.").

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kanno

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kanno
	As indicated above, Kanno does not teach (1b), (1c), (1d), or (1e). Dressel teaches
	(1b), a pair of side members being spaced apart in a vehicle width direction at a vehicle front side or a vehicle rear side relative to a passenger compartment (Dressel Fig. 3, Reference Characters 196 and 226, below).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Dressel
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to provide a pair of side members as taught by Dressel. As such, “the front forward members (120 and 196 shown) and the interconnecting members can be positioned to absorb impact energy from a front-end collision with another object, thereby diverting impact energy away from the passenger compartment” as recognized by Dressel (Paragraph 0097).
(1c), power unit that is mounted at an upper side in a vehicle vertical direction relative to a pair of side members (Dressel Fig. 3, above; Dressel Paragraph 0066: “In a non-limiting example, the front body structure defines an engine compartment.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to mount a power unit at an upper side as taught by Dressel. As such, “the front forward members (120 and 196 shown) and the interconnecting members can be positioned to absorb impact energy from a front-end collision with another object, thereby diverting impact energy away from the passenger compartment” as recognized by Dressel (Paragraph 0097). Note that while Dressel does not explicitly illustrate a power unit in Fig. 3, the space on the upper side of the side members is intended for mounting a power unit as indicated above in Dressel Paragraph 0066.
(1d), a pair of upper side vehicle body structural members, each having at least a portion that is disposed at an outer side in the vehicle width direction at the upper side in the vehicle vertical direction relative to the pair of side members (Dressel Fig. 3, above. Note that the vertical supports for upper forward members 120 and 156 are attached outboard of lower forward members 196 and 226.).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to provide upper side vehicle body structural members as taught by Dressel. As such, “the front forward members (120 and 196 shown) and the interconnecting members can be positioned to absorb impact energy from a front-end collision with another object, thereby diverting impact energy away from the passenger compartment” as recognized by Dressel (Paragraph 0097).
(1e), a brace that spans between the pair of upper side vehicle body structural members at the upper side in the vehicle vertical direction relative to the pair of side members, the brace supporting a bottom portion of the power unit at a side thereof that is furthest from the passenger compartment in a vehicle front-rear direction (Dressel Fig. 3, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power unit mounting structure of Kanno to include a brace as taught by Dressel. Doing so would “permit the engine to be rigidly attached to the frame assembly (e.g., through front and rear lateral members 112, 114).” as recognized by Dressel (Paragraph 0104).
	As indicated above, Kanno does not teach (1f). The prior art does not teach or suggest
	(1f), that the upper side vehicle body structural members have arms extending toward each other in the vehicle width direction, the brace being sandwiched between the arms in the vehicle width direction. The closest reference, Hattori et al. (DE 102018113460 A1) teaches vehicle body structural members with arms and a brace being sandwiched between the arms  (Hattori et al. Fig. 2, below) but does not teach the vehicle body structural members being on the upper side.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Hattori et al.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Hattori et al.
Claims 9 and 10 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 9; Claim 10 is dependent on Claim 9. Regarding Claim 9, Kanno (US 20120031689 A1) teaches the first claim element, hereinafter (9a), but does not teach the second-sixth elements, hereinafter (9b), (9c), (9d), (9e), and (9f) respectively. Dressel (US 20170057546 A1) teaches (9b)-(9e); the prior art does not teach or suggest (1f). Kanno teaches
(9a), a power unit mounting structure. See rejection for (1a), above.
	As indicated above, Kanno does not teach (9b), (9c), (9d), or (9e). Dressel teaches
	(9b), a pair of side members being spaced apart in a vehicle width direction at a vehicle front side or a vehicle rear side relative to a passenger compartment. See rejection for (1b), above.
 (9c), power unit that is mounted at an upper side in a vehicle vertical direction relative to a pair of side members. See rejection for (1c), above.
 (9d), a pair of upper side vehicle body structural members, each having at least a portion that is disposed at an outer side in the vehicle width direction at the upper side in the vehicle vertical direction relative to the pair of side members. See rejection for (1d), above.
 (9e), a brace that spans between the pair of upper side vehicle body structural members at the upper side in the vehicle vertical direction relative to the pair of side members, the brace supporting a bottom portion of the power unit at a side thereof that is furthest from the passenger compartment in a vehicle front-rear direction. See rejection for (1e), above.
	As indicated above, Kanno does not teach (9f). The prior art does not teach or suggest
	(9f), an auxiliary member extending in the vehicle width direction, the auxiliary member having two end portions directly connected to the pair of side members in the vehicle width direction, respectively. The closest reference, Dressel, teaches an auxiliary member extending in the vehicle width direction (Dressel Fig. 3, above) but does teach the member being directly connected to the pair of side members.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618